Citation Nr: 0411084	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II.

2.  Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of a Regional Office of 
the Department of Veterans Affairs, which awarded the veteran 
service connection for diabetes mellitus, and assigned a 40 
percent initial rating. Service connection for a cardiovascular 
disability, claimed as secondary to diabetes mellitus, was also 
denied. The veteran responded by filing an April 2002 Notice of 
Disagreement regarding these determinations, and was sent a 
Statement of the Case by the RO in September 2002. He then 
responded with an October 2002 VA Form 9, perfecting his appeal of 
these issues.

The Board remanded this case in November 2003 to schedule a 
hearing before a Veterans Law Judge sitting at the RO, as 
requested by the veteran.  The Board notes that the veteran failed 
to appear for the scheduled hearing.  Therefore, the case has 
returned for appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's arteriosclerotic heart disease is aggravated by 
his service-connected diabetes.

3.  The veteran's diabetes mellitus, type II, manifests with the 
requirement of insulin daily and restricted diet.

4.  Regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations a 
year, or twice a month visits with a diabetes care provider, plus 
complications that would not be compensable if evaluated 
separately, have not been more nearly approximated.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2003).

2.  The requirements for an initial rating in excess of 40 percent 
for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO issued various 
letters in August 2001, October 2002 and November 2002, notifying 
him of the evidence required to support his claims.  In addition, 
the RO provided the text of the relevant VA regulations 
implementing the VCAA in its September 2002 statement of the case.  
Accordingly, the Board is satisfied that the veteran has received 
all notice required by the VCAA.  See Quartuccio v. Principi , 16 
Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In this case, although the RO has not provided a specific request 
to the veteran containing the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  Therefore, the 
Board finds that any error made in not providing a single notice 
to the appellant covering all content requirements is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that 
the Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has not 
been harmed by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due account 
of the rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant will be 
considered harmless).

With respect to the duty to assist, the claims folder contains 
records regarding the veteran's income, service medical records, 
VA treatment records, private medical records that the veteran 
authorized the RO to obtain, and reports of various VA medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds that the RO has satisfied VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 5103A.   

Under these circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claims at this 
juncture. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Arteriosclerotic heart disease 

In order to establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as opposed to merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service (or during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Where a veteran served for at least 90 days during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease may be presumed to have been incurred in or 
aggravated by such service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a) (2003). Additional disability resulting from 
the aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran claims that his service-connected diabetes mellitus 
caused him to develop his nonservice-connected arteriosclerotic 
heart disease.  He does not contend that he developed 
arteriosclerotic heart disease during service, or within a year 
from discharge.   

With respect to the contention that service connection is 
warranted for coronary artery disease on a secondary basis, the 
record documents that the veteran currently is diagnosed with 
coronary artery disease.

There are conflicting medical opinions in the record concerning 
the relationship of the veteran's service-connected diabetes and 
arteriosclerotic heart disease. Dr. B., the veteran's private 
physician, opined in an April 2002 treatment note that the 
veteran's service-connected diabetes directly contributed to the 
severity and the diffuse nature of the veteran's coronary disease 
and was probably responsible for his ischemic cardiomyopathy.  The 
treatment records provided by Dr. B. reveal that the doctor had 
treated the veteran for a period of years.  These treatment 
records indicate that Dr. B. was familiar with the veteran's 
physical condition and history.  

In contrast, a VA examiner was ambiguous with respect to the 
relationship between the veteran's service-connected diabetes and 
nonservice-connected arteriosclerotic heart disease.  This VA 
examiner also wrote an examination report in December 2001 and 
March 2002.  In the March 2002 report, the examiner wrote that the 
veteran's diabetes was the "least contributing risk factor or 
cause" of the veteran's arteriosclerotic heart disease.  Echoing 
the December 2001 report, the examiner referenced that a VA 
cardiologist noted that diabetes should be present for at least 
five years before it can play a part in the etiology of heart 
disease.  Although this VA examiner felt that diabetes was the 
"least contributing risk factor", the Board notes that she did not 
specifically rule out that the veteran's diabetes was a factor.  

The Board places greater probative value on the opinion proffered 
by Dr. B. in April 2002.  This private opinion, which was rendered 
based on treatment of the veteran, is consistent with the 
veteran's recent documented medical records.  The Board notes that 
the issue on appeal does not require a review of the service 
medical records because they are not specifically relevant.  
Instead, the opinion involves the veteran's current service-
connected diabetes and nonservice-connected coronary artery 
disease, and any possible relationship between the two.  The 
veteran's private psychiatrist specifically addressed this issue, 
whereas the VA examiner did not.

The remainder of the VA and non-VA medical evidence of record 
essentially shows that the veteran has been diagnosed with 
diabetes and coronary artery disease, with no opinion linking the 
two.

The Board has carefully considered the "positive" evidence with 
respect to his claim for service connection for coronary artery 
disease, secondary to service-connected diabetes.  The Board is 
not competent to render medical determinations that are not 
solidly grounded in the record. See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Pursuant to Allen, additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is compensable under 
38 C.F.R. § 3.310(a).  While the veteran's diabetes may not be the 
sole cause of the veteran's diagnosed arteriosclerotic heart 
disease, the evidence of record shows that it contributes to 
additional disability.  As such, service connection is warranted 
on a secondary basis.  38 C.F.R. § 3.310(a); See Allen.  

III.  Diabetes Mellitus, Type II

In March 2002, the RO granted service connection and assigned a 40 
percent evaluation for diabetes mellitus, type II, effective 
February 2001.  The veteran appealed that decision with respect to 
the 40 percent evaluation. 

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under this code provision, a 40 percent evaluation 
requires insulin, a restricted diet, and regulation of activities.  
A 60 percent evaluation is assigned where this condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice monthly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (emphasis added).

In this case, the Board finds that the veteran's diabetes 
mellitus, type II, was properly evaluated as 40 percent disabling, 
as no evidence shows that this condition requires insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice monthly visits to a diabetic 
care provider, plus complications that would not be compensable if 
separately evaluated.  

The Board notes that in a November 2002 decision, the RO granted 
service-connection for a number of disorders secondary to the 
veteran's diabetes that are now service connected, including 
peripheral neuropathy and carpal tunnel syndrome.  These 
"secondary" disorders are not accompanied with manifestations of 
any of the other required criteria under Diagnostic Code 7913.  
All of the medical evidence of record reflects negative findings 
for ketoacidosis or hypoglycemic reactive episodes.  Neither is 
there any objective documentary evidence of hospitalization for 
any episodes.  Further, the medical evidence reflects the veteran 
is encouraged to exercise frequently and follow a prescribed diet. 
The private medical evidence essentially reflects treatment for 
the veteran's coronary problems, with diabetes noted by history.

According to a December 2001 VA examination report, the veteran 
was diagnosed with type two diabetes mellitus, which was 
controlled with an oral agent and insulin.  VA treatment records 
cumulatively show that the veteran does not follow his advised 
diet and that his insulin has been increased as a result.

Therefore, the Board can only conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 40 percent for diabetes mellitus, 
type II.  The Board has considered the doctrine of reasonable 
doubt; however, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for application 
and the appeal is denied. 38 U.S.C.A. § 5107(b) 


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease on a secondary basis is granted.

Entitlement to an initial evaluation in excess of 40 percent for 
diabetes mellitus, type II, is denied.




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



